[Alpine Letterhead] February 28, 2013 State Street Bank and Trust Company 100 Huntington Avenue Boston, MA02116 Attention:Michael A. Foutes Re:Alpine Equity Trust (the “Fund”) Ladies and Gentlemen: Please be advised that the undersigned Fund has established a new series of shares to be known as Alpine Global Consumer Growth Fund (the “Portfolio”), effective as of December 29, 2010 (the “Effective Date”). In accordance with Section 18.6, the Additional Portfolios provision, of the Master Custodian Agreement (the “Custody Agreement”) dated as of November 18, 2010 by and among each registered management investment company party thereto and State Street Bank and Trust Company (“State Street”), the undersigned Fund hereby requests that State Street act as Custodian for the Portfolio under the terms of the Custody Agreement, and that State Street confirm that it has been acting as Custodian for the Portfolio since the Effective Date and that it will continue to act as Custodian for the Portfolio under the terms of the Custody Agreement.In connection with such request, the undersigned Fund hereby confirms to you, as of the date hereof, its representations and warranties set forth in Section 18.7 of the Custody Agreement. Kindly indicate your acceptance of the foregoing, and your confirmation of, as of the date hereof, State Street’s representations and warranties set forth in Section 18.7 of the Custody Agreement by executing two (2) copies of this letter agreement, returning one to the Fund and retaining one for your records. Sincerely, ALPINE EQUITY TRUST on behalf of: Alpine Global Consumer Growth Fund By: /s/ Ronald G. Palmer, Jr Name: Ronald G. Palmer, Jr. Title: Chief Financial Officer, Duly Authorized Agreed and Accepted: STATE STREET BANK AND TRUST COMPANY By: /s/ Michael F. Rogers Name: Michael F. Rogers Title: Executive Vice President Date: February 28, 2013
